          Case 1:20-cv-08865-KPF Document 7 Filed 12/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AZIZ OBIDOV,
                               Plaintiff,
                        -v.-                              20 Civ. 8865 (KPF)

CHAD F. WOLF, Acting Secretary of                              ORDER
Homeland Security,

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Aziz I. Obidov, a lawful permanent resident living in Brooklyn,

New York, paid the fees to file this pro se complaint alleging that the United

States Citizenship and Immigration Service (“USCIS”) failed to adjudicate his

application for naturalization properly. For the following reasons, this matter

is transferred to the United States District Court for the Eastern District of New

York.

                                       BACKGROUND

        On July 18, 2019, Plaintiff filed a lawsuit in this District, which lawsuit

provides context for the Court’s resolution of the instant case. See Obidov v.

Wolf, No. 19 Civ. 6712 (GBD) (BCM) (“Obidov I”). Therefore, the Court provides

a brief recitation of the relevant facts of Obidov I before turning to the issues

raised before this Court.

        In Obidov I, Plaintiff alleged that USCIS failed to adjudicate his

naturalization application within the 120-day time frame set forth in 8 U.S.C.

§ 1447(b). Obidov I, Dkt. #2 (July 18, 2019). Because Plaintiff resides in

Brooklyn, Magistrate Judge Barbara C. Moses ordered Plaintiff to show cause
         Case 1:20-cv-08865-KPF Document 7 Filed 12/10/20 Page 2 of 6




why the action should not be transferred to the United States District Court for

the Eastern District of New York. 1 Before the venue issue could be addressed,

however, the United States Attorney’s Office appeared on behalf of USCIS and

agreed to adjudicate Plaintiff’s naturalization application within thirty days.

Id., Dkt. #7 (Aug. 14, 2019). On August 19, 2019, the court dismissed Obidov I

under a stipulated agreement. See id., Dkt. #8 (Aug. 19, 2019).

      On October 4, 2019, Plaintiff moved to reopen Obidov I and for sanctions,

alleging that USCIS had not met its deadline under the stipulation. Obidov I,

Dkt. #11 (Oct. 4, 2019). On December 11, 2019, Judge Moses issued an order

memorializing a new agreement between the parties. See id., Dkt. #28

(Dec. 11, 2019). Thereafter, Plaintiff repeatedly moved to reopen the case,

alleging that the Government had failed to comply with the December 11, 2019

agreement, but Judge Moses denied Plaintiff’s motions. See id., Dkt. #40, 44.

      By letter dated September 30, 2020, the Government informed the court

that Plaintiff’s naturalization application had been denied, and that Plaintiff

had been informed of that denial and of his right to appeal in the United States

District Court for the Eastern District of New York. Id., Dkt. #49 (Sept. 30,

2020). Shortly thereafter, on October 21, 2020, rather than appealing the

denial of his naturalization application to the United States District Court for




1     An applicant for naturalization may seek review in federal district court if “there is a
      failure to make a determination” within 120 days of the applicant’s examination.
      8 U.S.C. § 1447(b). To receive such review, “the applicant may apply to the United
      States district court for the district in which the applicant resides[.]” Id.; see also, e.g.,
      Ibrahim v. Gantner, No. 08 Civ. 8829 (LAP), 2008 WL 1827493 (S.D.N.Y. Mar. 24, 2008)
      (granting Government motion to transfer to district in which applicant resided).

                                                2
         Case 1:20-cv-08865-KPF Document 7 Filed 12/10/20 Page 3 of 6




Eastern District of New York, Plaintiff initiated the instant suit. (Dkt. #1

(“Complaint”). There has been no additional activity in Obidov I. To date, the

Court is not aware of any action brought by Plaintiff in the United States

District Court for the Eastern District of New York. 2

      In his Complaint before this Court, Plaintiff alleges that USCIS violated

his rights by “refus[ing] to repair” a “245(i)-related defect on [his] record. Such

defect has recently adversely affected [his] eligibility for US Citizenship,” and

caused him “extreme hardship and suffering.” (Complaint ¶ III). 3 Plaintiff

further asserts that he has “successfully overcome all USCIS’ inquiries for

additional evidence,” and he asks the Court to “exercise most favorable

discretion in my favor,” and to award him money damages. (Id. at ¶¶ III-IV)

      By Order dated October 29, 2020, the Court directed the parties to show

cause why this case should not be transferred, under 8 U.S.C. § 1447(b), to the

Eastern District of New York. (Dkt. #4). The Court also ordered Plaintiff to:

(i) serve a copy of the Order to Show Cause on the Government; (ii) serve the

Government with a summons and the Complaint to the extent Plaintiff had not

yet done so; and (iii) file proof of such service with the Court. (Id.).

      By letter dated November 30, 2020, Plaintiff opposed transferring the

case to the United States District Court for the Eastern District of New York.

(Dkt. #6). Plaintiff argued that the matter should not be transferred because:



2     An attachment to one of the Government’s filings in Obidov I shows that Plaintiff’s
      naturalization application was handled by the USCIS Brooklyn Field Office. See
      Obidov I, Dkt. #47, Ex. A).
3     8 C.F.R § 245.10(i) governs adjustment of status.

                                              3
         Case 1:20-cv-08865-KPF Document 7 Filed 12/10/20 Page 4 of 6




(i) the parties are “bound by and ha[ve] an ongoing arrangement as ordered by

this Court in the aftermath of” Obidov I; (ii) the Government has not “fully

complied” with orders issued in Obidov I; (iii) Obidov I “remains unresolved,

albeit administratively closed”; and (iv) the Government is still “legally bound to

comply with this Court’s order to resolve the case promptly and notify this

Court regularly of any progress made.” (Id.). Although not properly served

with process in this case, the Government submitted a letter arguing that this

case should be transferred to the United States District Court for the Eastern

District of New York. (Dkt. #5). 4

                                      DISCUSSION

      Judicial review of the denial of a naturalization application lies “before

the United States district court for the district in which such person resides.”

8 U.S.C. § 1421(c); see also 8 C.F.R. § 310.5 (application for judicial review is

proper in “the United States District Court having jurisdiction over the district

in which the applicant resides”). A court considering an application for such

review “shall make its own findings of fact and conclusions of law and shall, at

the request of [the plaintiff], conduct a hearing de novo on the application.” 8

U.S.C. 1421(c); Boatswain v. Gonzales, 414 F.3d 413, 415 n.2 (2d Cir. 2005).

      No party disputes that Plaintiff resides in Brooklyn and seeks judicial

review of the denial of his naturalization application, which was handled by the

USCIS office in Brooklyn. (See generally Dkt. #5, 6; see also Complaint ¶ II.A


4     The Government’s letter indicates that Plaintiff sent an email alerting the Government
      that this new case had been filed. (Dkt. #5, Ex. A). To the Court’s knowledge, Plaintiff
      still has not properly served the Government in this case.

                                              4
         Case 1:20-cv-08865-KPF Document 7 Filed 12/10/20 Page 5 of 6




(stating that Plaintiff’s address is in Brooklyn)). Plaintiff has already been

alerted that his remedy is to seek judicial review in the United States District

Court for the Eastern District of New York. See Obidov I, Dkt. #49.

      Plaintiff’s argument that Obidov I somehow vests this Court with

jurisdiction is unavailing. Obidov I is a closed case, and despite Plaintiff’s

protestations that this case is “inherently the same case” as Obidov I (Dkt. #6),

Judge Moses repeatedly denied his attempts to reopen Obidov I (see Obidov I,

Dkt. #40, 44). Here, Plaintiff seeks judicial review of the denial of his

naturalization application. (Compl. ¶¶ I.A; III; see also Dkt. #6). Thus, to the

extent there are any issues left to be adjudicated in Obidov I, that matter is not

before this Court and provides no reason for this Court to disobey the statutory

requirement that judicial review of the denial of a naturalization application lies

“before the United States district court for the district in which such person

resides.” 8 U.S.C. § 1421(c). Accordingly, the Court directs that this matter be

transferred to the United States District Court for the Eastern District of New

York. See 28 U.S.C. § 1406(a). 5

                                      CONCLUSION

      The Clerk of Court is directed to transfer this action to the United States

District Court for the Eastern District of New York. A summons shall not issue

from this Court. This Order closes this case. Plaintiff has consented to

electronic service. (Dkt. #3).


5     To the extent Plaintiff seeks to “use the recorded material from [Obidov I] to support new
      arguments” (Dkt. #6), Plaintiff may do so before the United States District Court for the
      Eastern District of New York.

                                              5
         Case 1:20-cv-08865-KPF Document 7 Filed 12/10/20 Page 6 of 6




     SO ORDERED.

Dated:      December 10, 2020
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      6
